 

FILED

UNITED STATES DISTRICT COURT MAR 30 2020
EASTERN DISTRICT OF VIRGINIA

 

CLERK, U.S. DISTRICT COURT

 

 

 

NORFOLK, VA
In re:
COURT OPERATIONS UNDER THE EXIGENT
CIRCUMSTANCES CREATED BY THE OUTBREAK Case No. 2:20mc7

OF CORONAVIRUS DISEASE 2019 (COVID-19):
AUTHORIZATION TO USE VIDEO TELECONFERENCING
OR TELEPHONE CONFERENCING PURSUANT TO THE
CARES ACT

General Order No. 2020-09

 

The United States District Court for the Eastern District of
Virginia has continued to closely monitor the outbreak of
Coronavirus Disease 2019 (COVID-19), as well as the developing
guidance from the Centers for Disease Control and Prevention
(“cDC”),+ and the increasingly stringent responses from all
branches and levels of government. Over the past several days,
the United States has become the “epicenter” of the pandemic and
now has far more confirmed COVID-19 cases than any other nation.
Consistent with prior General Orders entered by this Court in
response to the COVID-19 pandemic, the instant General Order
represents a careful balancing of the health and safety of
litigants (to include criminal defendants), counsel, court
employees, judges, and the public, with the Constitutional
responsibility to continue federal court operations during the

COVID-19 outbreak.

 

+ See https://www.cdc. gov/coronavirus/2019-nCoV/index.html.
 

On March 27, 2020, Congress passed legislation authorizing
the use of video and telephone conferencing, under certain
circumstances and with the consent of the defendant, for various
criminal case events during the course of the COVID-19 emergency.
See The CARES Act, H.R. 748. The Judicial Conference of the United
States has also found that emergency conditions due to the national
emergency declared by the President have affected and will
materially affect the functioning of the federal courts generally.

As Chief Judge, and pursuant to Section 15002(b) (1) of the
legislation, I hereby authorize the use of video conferencing, or
telephone conferencing if video conferencing is not reasonably
available, for all events listed in Section 15002(b) of the
legislation.

Pursuant to Section 15002(b) (2), I further specifically find
that felony pleas under Rule 11 of the Federal Rules of Criminal
Procedure and felony sentencings under Rule 32 of the Federal Rules
of Criminal Procedure cannot be conducted in person in this
district without seriously jeopardizing public health and safety.
As a result, if a judge in an individual case finds, for specific
reasons, that a felony plea or sentencing in that case cannot be
further delayed without serious harm to the interests of justice,
the judge may, with the consent of the defendant after consultation

with counsel, use video conferencing, or teleconferencing if video
conferencing is not reasonably available, for the felony plea or
sentencing in that case. Judges may also use this authority for
equivalent events in juvenile cases as described in Section
15002 (b) (2) (B).

Pursuant to Section 15002(b) (3) of the legislation, this
authorization will remain in effect for 90 days unless terminated
earlier. If emergency conditions continue to exist 90 days from
the entry of this order, I will review this authorization and

determine whether to extend it.

/s SVKD-

Mark S. Davis
CHIEF UNITED STATES DISTRICT JUDGE
Norfolk, Virginia

March 3 , 2020
